DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kentara Higuchi on 6/10/2022.

The application has been amended as follows:
IN THE CLAIMS;
Claim 1, line 6; replace the first occurrence of “a” with -- an original --.
Claim 1, line 13; replace the second occurrence of “the” with -- a --
Claim 7, line 6; replace “a” with -- an original --.
Claim 7, line 20; replace “the” with -- a –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Grobman (US 2010/0082960 A1) discloses an automatic verification method executing in a startup procedure of a host electronic device, comprising: calculating specific to at least one system information to obtain a set of verification values in the startup procedure when the host electronic device is booted up; comparing at least one verification value from the set of verification values with at least one preset verification value from a set of preset verification values according to a preset condition and obtaining a comparison result, wherein the comparison result indicates whether the at least one verification value is in conformity with the at least one preset verification value or not; decapsulating a key if the comparison result indicates that the at least one verification value is in conformity with the at least one preset verification value decrypting the host electronic device with the key to complete the startup procedure, 
However, Grobman do not disclose “an automatic verification method executing in a startup procedure of a host electronic device, comprising: after completing the startup procedure, re-calculating according to the changed at least one system information in a proxy device to obtain a new set of preset verification values before the at least one system information in the host electronic device is desired to be changed; providing the new set of preset verification values for the host electronic device to substitute the original set of preset verification values; re-encapsulating the key with the new set of preset verification values; and changing the at least one system information in the host electronic device”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 7; 
the prior art of record, Grobman (US 2010/0082960 A1) discloses a system, comprising: a host electronic device, comprising a system verification module and at least one system information, wherein the at least one system information comprises at least one system element and at least one system program, the system verification module, the at least one system element and the at least one system program are coupled to one another, the system verification module internally stores a set of preset verification values, and an automatic verification method is executed when the host electronic device is booted up, comprising: calculating by the system verification module specific to at least one system information to obtain a set of verification values in a startup procedure; comparing at least one verification value from the set of verification values with at least one verification value from the set of preset verification values according to a preset condition and obtaining a comparison result by the system verification module, ; decapsulating a key stored in the system verification module if the comparison result indicates .
However, Grobman do not disclose “a system, comprising: a host electronic device, comprising a system verification module and at least one system information, wherein the at least one system information comprises at least one system element and at least one system program, the system verification module, the at least one system element and the at least one system program are coupled to one another, the system verification module internally stores a set of preset verification values, and an automatic verification method is executed when the host electronic device is booted up, comprising: comparing at least one verification value from the set of verification values with at least one verification value from the set of preset verification values according to a preset condition and obtaining a comparison result by the system verification module, wherein the comparison result indicates whether the at least one verification value is in conformity with the at least one preset verification value or not; decapsulating a key stored in the system verification module if the comparison result indicates that the at least one verification value is in conformity with the at least one preset verification value; and a proxy device coupled to the system verification module, wherein after completing the startup procedure, re-calculation is performed according to the changed at least one system  sljkld information in the proxy device to obtain a new set of preset verification values before the at least one system information in the host electronic device is desired to be changed; the new set of preset verification values are provided for the system verification module to substitute the original set of preset verification values; the key is re-encapsulated with the new set of preset verification values; and the at least one system information in the host electronic device is changed”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 7 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194